Case 4:20-cv-10076-JLK Document 54 Entered on FLSD Docket 08/10/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                                    CASE NO. 4:20-cv-10076-JLK

 KEY WEST BAR PILOTS
 ASSOCIATION and PIER B
 DEVELOPMENT CORP., a
 Florida Corporation,

         Plaintiff,

 v.
 R. JOYCE GRIFFIN, in her official capacity as
 SUPERVISOR OF ELECTIONS FOR MONROE
 COUNTY, FLORIDA; the CITY OF KEY WEST,
 a municipal corporation of the State of Florida; and
 KEY WEST COMMITTEE FOR SAFER CLEANER
 SHIPS, INC., a Florida non-profit corporation,

         Defendants.
 _____________________________________/

      ORDER MODIFYING SCHEDULED BENCH TRIAL TO SUMMARY JUDGMENT
                               HEARING

         THIS MATTER is before the Court upon sua sponte review of the record.

         The record reflects that this matter is set for a bench trial on August 12, 2020 (via Zoom) on

 Plaintiffs’ request for a declaratory judgment. However, the Court has carefully reviewed the parties’

 pretrial stipulations and motions for summary judgment, and it appears the parties agree there are no

 factual issues for the Court to resolve. Instead, the Court appears to be faced with legal questions only,

 including (among other things) the issue of whether the Key West ballot initiatives violate the United

 States Constitution. For that reason, it appears to the Court at this time that instead of a bench trial, a

 better procedure would be to assess the parties’ recently filed Motion for Summary Judgment (D.E. 37

 and D.E. #40).
Case 4:20-cv-10076-JLK Document 54 Entered on FLSD Docket 08/10/2020 Page 2 of 2



         Accordingly, it is ORDERED, ADJUDGED and DECREED that the bench trial set for

 August 12, 2020 be, and the same is hereby , MODIFIED to focus on the Summary Judgment motion

 previously filed by the parties (D.E. # 37 and 40).. The summary judgment hearing will be held on the

 same date (and at the same time) as the bench trial was to occur, starting Wednesday, August 12,

 2020 at 9:30 a.m. via Zoom, with the same zoom information. The Court is primarily concerned with

 the issue of jurisdiction (i.e., whether this case is ripe for review, and whether Plaintiffs have standing

 to mount these legal challenges). Therefore, the parties should focus their arguments on jurisdiction.

         It is further ORDERED AND ADJUDGED that the parties may excuse their fact witnesses

 that are not relevant to jurisdiction. If any party objects to this change in procedure, the Court will

 entertain any such objections at the outset of the hearing.

         DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 10 th day of August, 2020.




                                                    JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE


 Copies furnished to:

 All Counsel of Record




                                                     2
